Title: From Thomas Jefferson to John? Harris, 19 March 1780
From: Jefferson, Thomas
To: Harris, John



Sir
Wmsburg Mar. 19. 1780

The Patsy flag of truce fr[om] York having arrived at Hampton with cash, Stores and refreshments for the Officers of convention, and being to proceed as far up James river as her commanding Officer shall think proper, I am to request of you to take charge of her. You will apply to Capt. Wright for a guard of eight men under a commissioned Officer who will be subject to your directions. You will also withdraw her pilot from on board and if he be not a citizen deliver him to the care and superintendance of Captain Wright till the flag returns down the river. Another pilot of our own must of course be provided to carry her up and down the river, at the expence of the flag. Your Objects will be to see that no person from the Shore has any communication with those on board but on written permission from us; for which purpose principally the guard is furnished that there may be two centinals on constant Duty. Mrs. Maxwell her child and servants are permitted to leave the vessel or remain in her, to perform her journey by land or water as she pleases and when she pleases. Cap. Farquhar, Mr. Coffin and any other commissioned officer may go a Shore for air or exercise on such cautions as you think necessary. The crew will be governed in the same circumstance as you will. When the Officers who will be permitted to come from the Barracks to receive the Stores shall attend to that purpose, you will be pleased to be present at all their conferences. I have required of Cap. Farquhar that he receive yourself and guard on board his vessel. Nevertheless if it should be disagreeable to you and the purposes of your charge can be as effectually answered by your going on board another vessel, apply to Cap. Barron for one who is hereby authorised to furnish you with such one as may answer your purpose and may be best Spared, with necessary hands for navigating her. Still it seems best that your centinals should do duty on board the flag. Apply to the commissary at Hampton or Portsmouth for provisions and necessaries for yourself, guard and crew during your passage and  stay on duty, they being hereby required to furnish you. I am to urge an immediate Departure from Hampton up the river and to effect this hope that all Officers from whom any necessaries may be required for your dispatch will furnish them without waiting for a particular order from me.
I am sir Your very humble servt.,

Tho. Jefferson

